   Case: 1:17-cv-08696 Document #: 120 Filed: 12/14/18 Page 1 of 1 PageID #:988



           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

DERRELL FULTON, aka DARRYL                    )
FULTON                                        )
                                              )
             Plaintiff,                       )   Case No. 17-cv-8696
                                              )
      v.                                      )   Honorable Robert W. Gettleman,
                                              )   Presiding District Judge
CHICAGO POLICE OFFICER WILLIAM                )
FOLEY, et al.,                                )   Honorable Maria Valdez,
                                              )   Presiding Magistrate Judge
             Defendants                       )

                                 NOTICE OF MOTION

       PLEASE TAKE NOTICE that at 10:15 a.m. on Wednesday, December 19,
2018, I will appear before the Honorable Judge Maria Valdez, or any judge sitting in
her stead, in the courtroom usually occupied by her, Courtroom 1041, Dirksen
Building, Chicago, Illinois, and then and there present Plaintiff’s Joint Motion to
Compel Defendant City to Produce Unredacted Documents Bearing the Names and
Other Identifying Information of Clarence Neal’s Victims.

                                 PROOF OF SERVICE

       I hereby certify that on December 14, 2018, I electronically filed the foregoing
with the Clerk of the Court for the United States District Court for the Northern
District of Illinois. Participants in the case who are registered CM/ECF users will be
served by the CM/ECF system.

                                           Respectfully submitted,

                                           /s/ Kathleen T. Zellner
                                           Kathleen T. Zellner
                                           Kathleen T. Zellner & Associates, P.C.
                                           1901 Butterfield Road, Suite 650
                                           Downers Grove, Illinois 60515
                                           Phone: (630) 955-1212
                                           Email: attorneys@zellnerlawoffices.com
